Hamilton App. No. C-040093. Reported at 109 Ohio St.3d 313, 2006-Ohio-2109, 847 N.E.2d 1174. On motion for reconsideration. Motion for reconsideration granted to the following extent:
The order affirming the judgment of the court of appeals is vacated. The portion of the judgment of the court of appeals that modified the defendant’s sentence is reversed, and the cause is remanded to the trial court for resentencing consistent with our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Pfeifer, O’Connor and O’Donnell, JJ., dissent.